         Case 1:19-cr-10115-PBS Document 340 Filed 08/02/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
       v.                                            ) Case No. 19-cr-10115-PBS
                                                     )
DAVINA ISACKSON,                                     )
                                                     )
                      Defendant.                     )
                                                     )


          DEFENDANT DAVINA ISACKSON’S UNOPPOSED MOTION TO
        EXTEND THE RETURN DATE FOR HER INTERNATIONAL TRAVEL
                   FROM AUGUST 7 TO AUGUST 19, 2019

       Defendant Davina Isackson, by and through her counsel of record David K. Willingham

and Michael V Schafler of Boies Schiller Flexner LLP, and Peter E. Gelhaar of Donnelly,

Conroy & Gelhaar, LLP, respectfully requests that the Court enter an Order extending the return

date for Ms. Isackson’s international travel to August 19, 2019 instead of August 7, 2019, as was

previously ordered. Dkt. # 339.

       The basis for this request is that, while the Court initially granted Ms. Isackson

permission to travel from July 15 through August 7, Ms. Isackson was unfortunately (and not on

account of any delay on her part) unable to arrive in Barcelona, Spain until July 25, 2019.

Accordingly, with this request, Ms. Isackson seeks to extend her travel window to August 19 to

account for that missed portion of the travel time allowed by this Court.

       On August 1, 2019, defense counsel Michael Schafler conferred with Assistant United

States Attorney Eric Rosen regarding Ms. Isackson’s request to seek an order from this Court

extending her return date to August 19. The government authorized the undersigned to represent

to the Court that the government does not oppose Ms. Isackson’s request. Additionally, Mr.

Schafler conferred with Sr. United States Probation Officer Larissa Charette, who supervises Ms.

                                                 1
         Case 1:19-cr-10115-PBS Document 340 Filed 08/02/19 Page 2 of 3



Isackson’s pretrial release. Ms. Charette indicated that the Probation Officer does not oppose

Ms. Isackson’s request.

       Therefore, Ms. Isackson respectfully requests permission to return from her travel on or

before August 19, 2019.



 Dated: August 2, 2019                              Respectfully submitted,


                                                    /s/ Michael V Schafler
                                                    David K. Willingham (pro hac vice)
                                                    Michael V Schafler (pro hac vice)
                                                    BOIES SCHILLER FLEXNER LLP
                                                    725 South Figueroa Street, 31st Floor
                                                    Los Angeles, CA 90017
                                                    (213) 629-9040
                                                    dwillingham@bsfllp.com
                                                    mschafler@bsfllp.com

                                                    Peter E. Gelhaar (BBO# 188310)
                                                    Alexander K. Parachini (BBO# 569567)
                                                    DONNELLY, CONROY & GELHAAR, LLP
                                                    260 Franklin Street, Suite 1600
                                                    Boston, MA 02110
                                                    (617) 720-2880
                                                    peg@dcglaw.com
                                                    akp@dcglaw.com



       The above motion is GRANTED, and Defendant Davina Isackson is permitted to return

from her previously approved international travel on or before August 19, 2019.

       SO ORDERED, this ____ day of August, 2019



               _____________________________________
               HONORABLE PATTI B. SARIS
               CHIEF UNITED STATES DISTRICT JUDGE



                                                2
         Case 1:19-cr-10115-PBS Document 340 Filed 08/02/19 Page 3 of 3




                             LOCAL RULE 7.1 CERTIFICATION

       The undersigned counsel hereby certifies that Michael Schafler and Peter Gelhaar

conferred in good faith with government counsel before filing the within motion and government

counsel has represented that he does not oppose the relief requested in this motion.



                                                             /s/ Michael V Schafler
                                                             Michael V Schafler, Esq.




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

on August 2, 2019.




                                                             /s/ Michael V Schafler
                                                             Michael V Schafler




                                                 3
